Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the 2011 Equity Incentive Plan of AcelRx Pharmaceuticals, Inc. of our reports dated March 12, 2015, with respect to the financial statements of AcelRx Pharmaceuticals, Inc. and the effectiveness of internal control over financial reporting of AcelRx Pharmaceuticals, Inc. included in its Annual Report (Form 10-K) for the year ended December31, 2014 filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP Redwood City, California March12, 2015
